Case 2:21-cv-02022-DOC-KES Document 23-9 Filed 03/22/21 Page 1 of 4 Page ID #:1457




  1
  2
  3
  4
  5
  6
  7
  8
  9                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 10                            SOUTHERN DIVISION
 11
 12   THRIVE NATURAL CARE, INC.,             Case No. 2:21-CV-02022-DOC-KES
 13              Plaintiff,                  [PROPOSED] ORDER
                                             REGARDING LE-VEL BRANDS,
 14         v.                               LLC’S APPLICATION TO FILE
                                             DOCUMENTS UNDER SEAL IN
 15   LE-VEL BRANDS, LLC,                    CONNECTION WITH LE-VEL’S
                                             OPPOSITION TO PLAINTIFF’S
 16              Defendant.                  MOTION FOR PRELIMINARY
                                             INJUNCTION
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                      [PROPOSED] ORDER
Case 2:21-cv-02022-DOC-KES Document 23-9 Filed 03/22/21 Page 2 of 4 Page ID #:1458




  1         This application has come before the Court upon Le-Vel Brands, LLC’s (“Le-
  2   Vel”) application to file the following documents under seal. The Court, having
  3   reviewed the submission, and upon compelling reasons shown, orders as follows:
  4                      DOCUMENTS TO BE PARTIALLY SEALED
  5          Le-Vel’s Opposition to Plaintiff’s Motion for a Preliminary Injunction
  6                ⎕ Le-Vel’s application to file under seal is ACCEPTED.
  7                ⎕ Le-Vel’s application to file under seal is DENIED. The
  8                documents identified herein shall be returned to counsel.
  9          Declaration of Drew S. Hoffman in Support of Opposition to Plaintiff’s
 10          Motion for Preliminary Injunction
 11                ⎕ Le-Vel’s application to file under seal is ACCEPTED.
 12                ⎕ Le-Vel’s application to file under seal is DENIED. The
 13                documents identified herein shall be returned to counsel.
 14          Exhibit 1 to the Declaration of Drew S. Hoffman in Support of Opposition
 15          to Plaintiff’s Motion for Preliminary Injunction
 16                ⎕ Le-Vel’s application to file under seal is ACCEPTED.
 17                ⎕ Le-Vel’s application to file under seal is DENIED. The
 18                documents identified herein shall be returned to counsel.
 19          Exhibit 2 to the Declaration of Drew S. Hoffman in Support of Opposition
 20          to Plaintiff’s Motion for Preliminary Injunction
 21                ⎕ Le-Vel’s application to file under seal is ACCEPTED.
 22                ⎕ Le-Vel’s application to file under seal is DENIED. The
 23                documents identified herein shall be returned to counsel.
 24
 25
 26
 27
 28
                                                 1
                                         [PROPOSED] ORDER
Case 2:21-cv-02022-DOC-KES Document 23-9 Filed 03/22/21 Page 3 of 4 Page ID #:1459




  1                     DOCUMENTS TO BE PARTIALLY SEALED
  2         Exhibit 1 to the Declaration of Shauna E. Woods in Support of Opposition
  3         to Plaintiff’s Motion for Preliminary Injunction (the Expert Report of Dr.
  4         Michael J. Barone)
  5               ⎕ Le-Vel’s application to file under seal is ACCEPTED.
  6               ⎕ Le-Vel’s application to file under seal is DENIED. The
  7               documents identified herein shall be returned to counsel.
  8         Exhibit 1 to the Declaration of Morgan E. Smith in Support of Opposition
  9         to Plaintiff’s Motion for Preliminary Injunction
 10               ⎕ Le-Vel’s application to file under seal is ACCEPTED.
 11               ⎕ Le-Vel’s application to file under seal is DENIED. The
 12               documents identified herein shall be returned to counsel.
 13
 14                      DOCUMENTS TO BE SEALED ENTIRELY
 15         Exhibit 27 to the Declaration of Drew S. Hoffman in Support of
 16         Opposition to Plaintiff’s Motion for Preliminary Injunction
 17               ⎕ Le-Vel’s application to file under seal is ACCEPTED.
 18               ⎕ Le-Vel’s application to file under seal is DENIED. The
 19               documents identified herein shall be returned to counsel.
 20         Exhibit 3 to the Declaration of Shauna E. Woods in Support of Opposition
 21         to Plaintiff’s Motion for Preliminary Injunction (the Expert Declaration of
 22         Mr. John Plumpe)
 23               ⎕ Le-Vel’s application to file under seal is ACCEPTED.
 24               ⎕ Le-Vel’s application to file under seal is DENIED. The
 25               documents identified herein shall be returned to counsel.
 26
 27
 28
                                               2
                                        [PROPOSED] ORDER
Case 2:21-cv-02022-DOC-KES Document 23-9 Filed 03/22/21 Page 4 of 4 Page ID #:1460




  1         IT IS SO ORDERED
  2
  3   Dated: ___________                             _________________________
                                                     The Hon. David O. Carter
  4                                                  United States District Judge
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             3
                                      [PROPOSED] ORDER
